McCLELLAN, C. J.
On one aspect of tbe evidence in this case it was open to the jury to find that the defendant, in paying tbe bank for the whiskey which belonged to Haskell & Co., and delivering it to Hntto, •the minor, and the others, acted solely as the agent of 'Hutto and the other parties who had supplied' him with the money to buy the liquor for them; and if the jury found these to be the facts their right and duty was to acquit the defendant. — Bryant v. State, 82 Ala. 51, and cases there cited; DuBois v. State, 87 Ala. 101. The ■circuit court, therefore, erred in giving the affirmative charge for the State;
Reversed and remanded.